Citation Nr: 1229529	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-28 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from September 1984 to June 1992. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the appellant's claim for entitlement to service connection for migraine headaches and assigned the same an initial noncompensable disability rating, effective May 24, 1999.  That rating action also concluded that the appellant had not submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a right knee disability.  

In February 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Upon further review of the claim, in March 2009, the Board issued a Decision/Remand.  In that action, the Board found that new and material evidence had not been submitted sufficient to reopen his claim for entitlement to service connection for a right knee disability.  The other issue on appeal, that involving migraine headaches, was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The claim was subsequently returned to the Board for review.

In December 2010, the Board issued another Decision/Remand.  In that particular action, the Board found that the evidence supported the awarding of a 30 percent disability rating for migraine headaches.  Additionally, the Board noted that during the pendency of the appeal that the Court held that entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TIDU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that an appellant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board found that the appellant had submitted evidence regarding unemployability, and as such, TDIU was part of the claim for benefits before the Board.  As such, the Board listed this issue on the front page of the December 2010 Decision/Remand as an issue before the Board.  The issue of entitlement to a TDIU was then remanded to the RO via the AMC.  The purpose of that remand was to obtain additional information needed in adjudicating the issue.  The claim has since been returned to the Board for review.

Upon reviewing the development that has occurred since December 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC was tasked to obtain and include in the claims folder the appellant's vocational rehabilitation folder, and to have the appellant undergo additional medical testing.  Additionally, the AMC was asked to also provide to the appellant a letter explaining to him as to how he could prevail on his claim for a TDIU.  These tasking have been completed and the claim has since been returned to the Board.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its December 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 

The issues of entitlement to an increased rating for his service-connected neck disability and bronchial asthma residuals have been raised by the record, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant is service-connected for migraine headaches, lumbosacral strain, a right shoulder disability, a right wrist disability, a left ankle injury residuals, tinnitus, sinusitis, a left knee disability, cervical strain, bronchial asthma, hearing loss of the left ear, and the residuals of a right small toe fracture.  The appellant's combined rating is 70 percent.

2.  The evidence of record indicates that the appellant has four years of high school and has on-the-job training.  He has also participated, but not completed, VA Vocational Rehabilitation training.  

3.  The appellant's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

A review of the claims folder indicates that as a result of the Board's remand instructions in its Decision/Remand of December 2010, the AMC sent to the appellant in January 2011 a TDIU-specific VCAA letter.  A review of that letter indicates that it fully satisfied the duty to notify provisions.  The letter informed him of the evidence that was required to substantiate the claim for a TDIU and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA has informed the appellant of which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim for a total disability rating.

The VA fulfilled its duty to assist.  In this instance, the VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that the VA was made aware thereof.  The VA has also obtained all of his Vocational Rehabilitation records and they too have been forwarded to the Board for review.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002 & Supp. 2011).  In this instance, the appellant underwent a VA General Medical Examination in March 2011 in order to determine whether his service-connected disabilities prevented him from obtaining and maintaining gainful employment.  The result of that examination has been included in the claims folder for review.  This report involved a review of the claims folder by the requisite examiner and the results of actual testing of the appellant.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

In this case, because each of the content requirements of a VCAA notice has been fully satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error.  Here, the appellant is not prejudiced by the Board's consideration of his claim as VA has already met all notice and duty to assist obligations to the appellant under the VCAA.  In essence, the appellant in this case has been notified as to the laws and regulations governing TDIU claims.  He has been advised of the evidence considered in connection with his appeal and what information VA and the appellant would provide.  He has been told what the VA would do to assist him with his claim and the VA has obtained all documents it has notice thereof that would assist in the adjudication of the appellant's claim.  Thus, the Board finds that there has been no prejudice to the appellant that would warrant further notification or development.  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1993).

II.  Laws, Regulations, and Discussion

The appellant has requested a total disability evaluation based on individual unemployability due to his service-connected disabilities.  The appellant is service-connected for migraine headaches, rated at 30 percent; lumbosacral strain, rated as 20 percent disabling; right shoulder acromioclavicular degenerative joint disease, rated as 10 percent disabling; a right wrist injury with fibrositis, rated as 10 percent disabling; a left ankle injury, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; a left knee disability, rated as 10 percent disabling; and noncompensable ratings assigned for a neck disability, bronchial asthma, hearing loss of the left ear, and the residuals of a fracture of the right small toe.  The appellant's combined disability rating is 70 percent.  The Board would note that the appellant is not service-connected for any type of psychiatric disorder or disability.  

The appellant contends that he is unable to maintain substantially gainful employment mainly as a result of the symptoms and manifestations produced by his service-connected disabilities.  He has stated that while in the past, he may have been unable to complete vocational and rehabilitation requirements, he can now do so but, alternatively, he is unable to work.  In a statement provided in April 2012, the appellant asserted that his many service-connected orthopedic disabilities were very restricting and that even if he wanted to go back into the vocational rehabilitation program, all of his disabilities would prohibit his completion of the program.  The appellant further indicated that his psychiatric disorders, such as attention deficit disorder and anxiety, prevented him from not only completing education classes but also inhibited his ability to obtain and maintain gainful employment.  

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2011).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2011), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2011), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined disability rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2011), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2011), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).  In the present case, the appellant does not meet the threshold for schedular consideration since the appellant has been assigned a 40 percent disability rating for any of disabilities even though his combined disability rating is 70 percent.  (The record shows that the highest disability rating for one disability that has been assigned is a 30 percent rating for migraine headaches.)

The record reflects that the appellant has completed four years of high school and previously worked at Lockheed Martin for nine years.  He has previously worked with heating and air conditioning, along with aeroplane mechanisms.  Per the appellant, he has training in hazardous materials occupational and safety, forestry, first responder, firefighting, diving, and welding.  He has also gone to school to become a helicopter pilot.  

The appellant has asserted that the reason why he is unemployed is because of all of his disabilities.  He further has written that he left previous jobs because they were too tiring and taxing on his body.  Nevertheless, he has also attempted to obtain vocational rehabilitation to an occupation that would not be physically demanding.  

As noted above, the appellant underwent a VA General Medical Examination in March 2011.  Prior to the examination, the doctor examining the appellant reviewed the appellant's vast claims folders.  During the examination, the doctor noted each of the appellant's service-connected disabilities and upon the conclusion of the multi-tiered examination, provided an opinion concerning the appellant's employability.  The examiner specifically stated that the appellant could engage in full gainful employment.  The examiner did not limit the types of jobs that the appellant could undertake.  The examiner did not conclude that the appellant was unable to obtain and maintain some type of employment commensurate with his training and experience.

Also as reported above, the appellant's medical treatment records have been obtained and included in the claims folder for review.  None of these records contain a recommendation from a health care provider that the appellant not seek employment.  None of the records endorse the appellant's contentions that he is unable to work.  None of the records insinuate that the appellant is unable to perform a full range of sedentary work activity.

It is noted that there are no private or governmental medical opinions contained in the medical records that would support the appellant's assertions that he is unable to work as a result of his service-connected disabilities.  There are only the statements provided by the appellant himself.  

The appellant's physical problems, symptoms, and manifestations, which are referenced in the VA records, undoubtedly compromise the range of jobs available to him at some exertional levels.  Yet, it is relevant to note that none of the various VA medical care providers have opined that the appellant's service-connected disabilities would preclude employability.  In fact, the most recent medical examination, without reservation, found that the appellant was "employable."  Moreover, the medical treatment records along with the recent VA examination report indicates that the service-connected disabilities are stable and well-controlled, and do not appear to require additional or extraordinary care that would prevent the appellant from working at a desk.

With regard to these pieces of medical evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Here, although the appellant contends that his service-connected disabilities render him to be unable to be employed, the Board finds substantial probative weight against the claim in the recent VA examination versus the statements made by the appellant.  The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for an appellant to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2010).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that is assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).  Marginal employment is not to be considered substantially gainful employment.  Factors to be considered, however, will include the service member's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2011).

In determining whether a TDIU is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the appellant's service-connected disabilities in toto and their effect on his ability to obtain and maintain gainful employment, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102 (2011) [which requires that reasonable doubt be resolved in the appellant's favor] dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The determinative medical evidence as discussed herein supports the proposition that the appellant is not unemployable solely due to his service-connected disabilities.  Viewed objectively, it preponderates against the claim.  In this case the relevant criterion of 38 C.F.R. 4.16 (2011) provides that a TDIU claimant be unable to secure and follow a substantially gainful occupation on account of service-connected disabilities.  However, the weight of the evidence shows the unemployability, if present, is more likely the result of the appellant's lack of interest in working because the medical evidence does show that the appellant could perform sedentary duties, if he so desired.  See, for example, Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).

The RO/AMC has not submitted the appellant's case to the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  In this case, the evidence does not require such submission.  A clear preponderance of the evidence is against a finding that the appellant is unable to follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2011).  Because the evidence does not show that service-connected disabilities render him unemployable, there is no basis to support an extraschedular TDIU rating.  The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a TDIU.  See Gilbert, supra.  The appellant's claim is denied.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


